Leonard, Justice.
Nothing is shown to have occurred or come to the knowledge of the plaintiff, or his agents, to authorize the granting of an attachment, since he applied for and obtained such a warrant in the marine court. The attachment in that court -was vacated after opposition and argument on the merits of the application, on the same state of facts now existing.
The facts have been more fully presented in this court, but they are the same which then existed, and might have been presented with the same care on the hearing of the motion in the marine court. No new case is here presented. The defendant is not to be continually vexed by the same application; nor are the same or different tribunals to hear and decide upon the same matters more than once.
There is also much reason, as I think, to doubt the good faith of the application.
Motion granted. Ten dollars costs of the motion to the defendants, as costs in the action.